Citation Nr: 0020432	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  97-15 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
disorder of the left knee as secondary to the service-
connected medial meniscectomy of the right knee.

2.  Entitlement to service connection for right drop foot as 
secondary to the service-connected medial meniscectomy of the 
right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1968 to 
May 1970.

The Board of Veterans' Appeals (Board) notes for historical 
purposes that entitlement to service connection for a chronic 
acquired disorder of the left knee was previously denied by 
the RO in July and September 1981.  While the RO considered 
secondary service connection for a left knee disorder, the 
veteran was only notified of the denial of service connection 
on a direct service incurrence basis.  The veteran's current 
claim is limited to service connection for a left knee 
disorder as secondary to his service-connected disability of 
the right knee.

This matter comes before the Board on appeal from a December 
1996 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  The RO 
denied entitlement to service connection for a left knee 
disorder and right foot drop as secondary to the service-
connected medial meniscectomy of the right knee.  

In July 1998 the RO remanded the case to the RO for further 
development and adjudicative actions.

In January 2000 the RO affirmed the December 1996 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A chronic acquired left knee disorder is causally related 
to the service-connected medial meniscectomy of the of the 
right knee.

2.  The claim for service connection for right drop foot as 
secondary to the service-connected medial meniscectomy of the 
right knee is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  A chronic acquired left knee disorder is proximately due 
to or the result of the service-connected medial meniscectomy 
of the right knee.  38 U.S.C.A. § 5107 (West 1991);  
38 C.F.R. § 3.310(a) (1999).

2.  The claim of entitlement to service connection for right 
drop foot as secondary to the service-connected medial 
meniscectomy of the right knee is not well grounded.  
38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran is service-connected for a meniscectomy of the 
medial meniscus of the right knee.  His current claim is 
limited to service connection for a chronic acquired left 
knee disorder and right drop foot as secondary to his 
service-connected right knee disability.

A February 1981 private medical report shows that the veteran 
had pain in both knees from an injury sustained in July 1980 
at work when he twisted his knee.  The diagnosis, in 
pertinent part, was torn medial meniscus of the left knee.

Progress notes dated in March 1981 indicated bilateral 
osteoarthritis of the knees.  A medical opinion by a private 
physician dated in March 1981 shows that the veteran was seen 
for problems of both knees.  It was noted that the veteran 
injured his left knee the previous summer, which was 
diagnosed as a ligamentous strain.  

It was further noted that a left knee arthrogram was 
negative.  The physician stated that symptoms in the 
veteran's left knee are due to favoring his right knee.  In 
May 1981 his left knee was arthroscoped.

A March 1982 VA medical examination report shows the veteran 
related that he had been having trouble with his left knee 
ever since he had surgery in 1975.  The VA examiner diagnosed 
left knee pain with synovitis and roughness beneath the 
patella and normal menisci.

The veteran was privately hospitalized on an emergency basis 
during April and May 1989 upon being found comatose.  It was 
reported that at the scene there was a trail of blood leading 
from his house to the place where he was located in the 
field, and there was considerable blood on both of his pant-
legs.  Among other things, the left leg had a deep laceration 
to the bone at the medial aspect of the tibia approximately 
10 centimeters proximal to the left ankle over the left 
saphenous vein.  He was diagnosed as having stab wounds.

In his medical notes subsequent to the veteran's 
hospitalization, the treating physician indicated that the 
veteran was involved in an altercation approximately 10 days 
prior.  At that time, the veteran was stabbed in the right 
leg and left ankle area with a knife.  The physician's final 
impression, in pertinent part, was bilateral leg lacerations 
and suspected victim of a violent crime.

The veteran was again hospitalized in May 1989 after 
voluntarily checking out of the previous hospital.  He was 
treated and diagnosed, in pertinent part, with transverse 
laceration of the left leg above the medial malleolus and 
stab wound to the upper portion of the right leg on the 
lateral aspect.  It was noted that he developed gangrenous 
changes and severe cellulitis in the right leg secondary to a 
stab wound.  It was further noted in the hospital record that 
the laceration of the left leg was healing fairly well.

VA medical records dated in July 1993 noted chronic foot 
drop.  Progress notes of September 1993 show that the veteran 
was status post extensive debridement of the lower right leg 
four years prior for gangrene from a punctured wound and had 
developed throbbing pain and dysesthesia of the right foot 
instep and occasional elective shock pain of the lateral 
right calf.

X-rays of the knees taken in December 1993 showed evidence of 
chondrocalcinosis in the left, with degenerative changes 
noted bilaterally.  

In January 1996 the veteran underwent an arthroscopically 
assisted anterior cruciate ligament reconstruction of the 
left knee.  He was reported to be in stable condition after 
the procedure.

Upon VA examination in July 1996 the veteran reported that he 
injured his left knee in a twist incident at work, and that 
he twisted the left knee because his right knee was unstable.  
The examiner stated that accessory incidents related to the 
veteran's right knee disability encompasses his left knee, 
including degenerative joint disease, most likely ligamentous 
damage.  He further stated that although the precise nature 
of the left knee disorder is unknown, the veteran's account 
of instability in the right knee which is known to be an 
anterior cruciate ligament (ACL) tear leading to other 
problems, is logical and justifiable as an antecedent cause.   

X-rays of the left knee revealed questionable calcification 
with the lateral and medial menisci, such as 
chondrocalcinosis.  The impression was postoperative left 
knee with possible calcium pyrophosphate dihydrate cisplatin 
(CPPD) and degenerative joint disease (DJD).

In a July 1996 statement the veteran asserted that he had to 
compensate for the pain in his right knee by using his left 
knee as support.

The veteran filed a claim for entitlement to service 
connection for drop foot in July 1996.  He contended that the 
claimed drop foot condition is a result of his service-
connected right knee disability.  

The veteran explained that a cut in his leg resulted from a 
fall when his right knee gave out.  He further explained that 
he got a gangrene infection in the right leg, and the surgery 
to clear the infection also resulted in removal of the muscle 
in the leg controlling his foot movement, thus resulting in 
drop foot.

An October 1996 VA examination of the joints revealed a right 
foot drop and paresthesias in the lower extremity, secondary 
to the post-debridement of the right lower extremity foot 
flexor muscles.

A January 1999 VA examination concluded in diagnoses of 
status post medial meniscectomy of the right knee with early 
degenerative osteoarthritic changes of the right knee; status 
post anterior cruciate reconstruction of the left knee in 
January 1996 with present early degenerative changes of the 
left knee, and loss of the anterolateral compartment of the 
right knee secondary to infection secondary to a wound of the 
right leg in 1989 with resultant loss of dorsiflexion of the 
right ankle.  

The examiner noted that the right foot drop was obviously due 
to the post-service injury that occurred in April 1989, which 
according to the records was secondary to a stab wound.  The 
examiner stated that from the records it appeared more likely 
that the injury to the veteran's right lower extremity was 
not due to his knee problem.  He stated further that a case 
could be made that if the records from both hospitalizations 
were incorrect, in noting that the veteran's injuries were 
the result of a stab wound, the case could be made that the 
instability of the service-connected right knee was the cause 
of the veteran's fall and subsequent drop foot on the right 
side.

The examiner noted the veteran reported that his left knee 
began giving him difficulty because he was placing more 
weight on it because he was trying to protect his right knee.  
According to the records, the veteran had a specific injury 
but the exact nature of it was not gone into in December 1995 
at which time it required a left ACL repair.  

The examiner noted it was somewhat difficult to relate this 
directly to his right knee, giving the veteran the total 
benefit of the doubt, and assuming that his right knee gave 
way and caused him to have his left knee problem.  However, 
the examiner noted there was no evidence as far as he could 
determine that the veteran had any true instability of his 
right knee.  There was no evidence of instability of the 
right knee currently.  He had some early  arthritic changes 
and although the joint space was well maintained, there were 
some osteophytes present about the margins of the joints.  
The examiner noted that one could make the case that the 
veteran could have had some type of a reflex instability due 
to pain in his right knee.  The examiner noted it would 
appear more likely that the veteran's need for his anterior 
cruciate reconstruction in 1996, if the veteran did indeed 
have a fall, was the problem with his drop foot on the right 
side.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  




The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The provisions of 38 C.F.R. § 3.310(a) (1999) provide that 
disability which is proximately due to or the result of a 
service-connected disease or injury, shall be service 
connected.  

Further, in a claim for secondary service connection for a 
diagnosis clearly separate from the service-connected 
disability, the veteran must present evidence of a medical 
nature to support the alleged causal relationship between the 
service-connected disability and the disorder for which 
secondary service connection is sought, in order for the 
claim to be well grounded.  See Jones v. Brown, 7 Vet. App. 
134 (1994).

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court made 
clear that service connection may not only be granted for a 
disorder found to be proximately due to or the result of a 
service-connected disability, but also when it is shown that 
the claimed disorder has been aggravated by the service-
connected disability.  In such cases, according to the Court, 
a basis exists upon which to predicate a grant of entitlement 
to service connection on a secondary basis.  Id.

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).



Analysis

I.  Entitlement to service connection for 
a chronic acquired left knee disorder as 
secondary to service-connected medial 
meniscectomy of the right knee.

The veteran's claim for service connection for left knee as 
secondary to the service-connected disability of meniscectomy 
of the medial meniscus of the right knee is well grounded 
within the meaning of 38 U.S.C.A. §  5107(a).  That is, the 
claim is plausible.  The record contains medical evidence of 
a relationship between the veteran's currently diagnosed left 
knee disorder and his service-connected right knee 
disability.  

As noted earlier, private medical opinion in March 1981 shows 
that the veteran's favoring of his right knee caused some of 
his symptoms in his left knee.  Moreover, in July 1996 a VA 
examiner opined it was logical and justifiable that the 
veteran's ACL of the right knee was an antecedent cause of 
the veteran's left knee disorder.  Thus, the requirements for 
a well-grounded claim are met.  See Caluza, supra.  

The Board finds that as a result of the July 1998 remand of 
the case to the RO for further development, all relevant 
facts have been properly developed to their full extent, and 
that VA has met its duty to assist.  Godwin v. Derwinski, 1 
Vet. App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 
(1991).  

In this regard, the veteran was given the opportunity to 
identify and/or submit additional evidence in support of his 
claim.  He was also afforded the benefit of a contemporaneous 
comprehensive VA medical examination.  The Board is unaware 
of any additional evidence that has not already been 
requested and/or obtained that is pertinent to the veteran's 
claim.  Accordingly, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  



In the instant case, in order to establish service connection 
for a chronic acquired disorder of the left knee as secondary 
to the service-connected right knee disability, the facts, as 
shown by the evidence, must demonstrate that the veteran's 
left knee disorder is proximately due to, the result of, or 
aggravated by his service-connected right knee disability.  
See 38 C.F.R. § 3.310; Allen, supra.

As the Board noted earlier, the evidentiary record includes 
previous competent private and VA medical opinions relating 
the veteran's left knee disorder to his service-connected 
right knee disability.  More recent medical evidence of 
record reveals that the VA examiner in January 1999 recorded 
it was somewhat difficult to relate the veteran's left knee 
disorder to his right knee disability.  

The examiner noted that even if he gave the veteran the 
benefit of the doubt and assumed that the right knee had 
given way and caused a left knee problem, he (the examiner) 
could find no evidence to determine that the veteran had any 
true instability of the right knee.  The examiner further 
noted that the veteran could have had some type of reflex 
instability due to pain in his right knee, but, it would 
appear more likely that the veteran's need for the left knee 
reconstruction in 1996 (if he did in fact have a fall) was 
from the problem with his drop foot on the right side.

The examiner made no finding that the left knee disorder was 
aggravated by the veteran's right knee disability; rather it 
was stated that the increase in his knee pain and arthritic 
changes and perhaps even the tear of his anterior cruciate on 
his left side was secondary to the drop foot on the right 
side.  

The Board is of the opinion that the evidentiary record is in 
relative equipoise.  There is both medical opinion in favor 
of and against the veteran's claim for service connection for 
a chronic acquired left knee disorder as secondary to his 
service-connected disability of the right knee.  In such a 
situation, the veteran must prevail.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990);  38 C.F.R. §§ 3.102, 4.3.

For the foregoing reasons, the Board finds that the 
evidentiary record supports a grant of entitlement to service 
connection for a chronic acquired disorder of the left knee 
as secondary to the service-connected medial meniscectomy of 
the right knee.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310(a).


II.  Entitlement to service connection 
for drop foot of the 
right lower extremity as secondary to the 
service-connected disability of 
meniscectomy of the medial meniscus of 
the right knee.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit, supra at 92.  Because the veteran has failed to 
meet this burden, the Board finds that his claim of 
entitlement to service connection for right drop foot as 
secondary to the service-connected medial meniscectomy of the 
right knee is not well grounded.

As noted earlier, in order for a claim for secondary service 
connection to be well grounded, the veteran must present 
evidence of a current disability as provided by  a medical 
diagnosis, a service-connected disease or injury, and 
competent evidence of a nexus between the two.  See Wallin, 
Reiber, supra.

The threshold question in this instance is whether the 
veteran has submitted sufficient medical evidence to 
establish the alleged causal relationship between his 
service-connected disability of the right knee and his right 
drop foot.

The July 1999 VA examination concluded in a diagnosis of loss 
of the anterolateral compartment of the right knee secondary 
to infection secondary to a wound of the right leg in 1989 
with resultant loss of dorsiflexion of the right ankle.  The 
examiner in this examination report stated that it appears 
more likely that the injury to the veteran's right lower 
extremity was not due to his service-connected right knee 
problem.  

Thus, objective medical evidence shows that there is no 
causal relationship between the veteran's right drop foot 
condition and his service-connected disability of the right 
knee.  Therefore, his claim must be denied as not well 
grounded.

The veteran contends that his drop foot condition is a result 
of an injury sustained when he walked across a field, his 
right knee gave way and he fell and a stick went into his 
leg.  He stated that he required skin grafting and he has had 
weakness of his right foot and toes ever since.  This account 
of the injury which occurred in 1989 is at total variance 
with hospital reports of record which indicate that the 
veteran sustained stab wounds to both legs.  The Board notes 
that the veracity of the 1989 hospital reports are given more 
weight than the veteran's statements, proffered years after 
the fact, and are supported by physical findings including a 
medical doctor's description of the wounds to both legs as 
stab wounds.

Although evidentiary assertions by the veteran must be 
accepted as true for purposes of determining whether his 
claim is well grounded, the exception is where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993); see also Hensley, supra.  
Moreover, the veteran is not competent to offer a medical 
opinion as to the etiology of his drop foot condition, as he 
is not a medical expert.  Espiritu, supra.  

It is the province of a trained medical professional to draw 
a conclusion that the veteran's drop foot condition is a 
result of his service-connected right knee disability.  See 
Jones, supra at 137.  Consequently, the veteran's lay 
assertions of medical causation cannot constitute evidence to 
render his claim well grounded under 38 U.S.C.A. § 5107.  
Grottveit, supra at 92.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's drop foot condition is related to his service-
connected right knee disability.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

Because the veteran has failed to provide competent medical 
evidence of a causal relationship between his right drop foot 
and his service-connected right knee disability, the Board 
finds that his claim of entitlement to secondary service 
connection must be denied as not well grounded.

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Grottveit, supra at 93; 38 C.F.R. § 3.159(a) 
(1999).  

As the veteran's claim for service connection for right drop 
foot as secondary to the service-connected medial 
meniscectomy of the right knee is not well grounded, the 
doctrine of reasonable doubt has no application to his claim.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for right drop foot as secondary to the 
service-connected medial meniscectomy of the right knee 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  See Meyer v. Brown, 9 Vet. App. 425, 432 
(1996);. Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to service connection for a chronic acquired 
disorder of the left knee as secondary to the service-
connected medial meniscectomy of the right knee is granted.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for right drop foot as 
secondary to the service-connected medial meniscectomy of the 
right knee, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

